DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone message from Roger C Knapp on 12/13/2021.
The application has been amended as follows: Amend claim 29 as below and cancel claim 30.
29. (Currently amended) A method comprising: 
forming a dielectric layer over a semiconductor region; 
forming an opening in the dielectric layer that exposes the semiconductor region; 
forming a first silicide region in the semiconductor region, the first silicide region comprising a silicide of a first metal; 
forming a second silicide region in the semiconductor region, the second silicide region comprising a silicide of a second metal, wherein the second metal is different from the first metal, and wherein the first silicide region is over the second silicon region and physically contacts the second silicide region; 
forming a contact plug in the dielectric layer, comprising depositing a liner material in the opening and depositing a conductive material on the liner material, wherein the contact plug extends through the dielectric layer to physically contact the first silicide region, wherein the first silicide region completely separates the contact plug from the second silicide region; and
forming a pre-silicide layer in the semiconductor region before forming the second silicide region, 
wherein the pre- silicide layer comprises the first metal, and
wherein the first silicide region is between the pre-silicide layer and the second silicide region.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, at least a method comprising: forming a dielectric layer over a semiconductor; forming an opening in the dielectric layer; forming a first metal layer in the opening; forming a second metal layer on the first metal layer; and then forming a first silicide from the first metal in the semiconductor and a second silicide from the second metal in the semiconductor; wherein the first silicide is between the second silicide and the first metal as required in claims 16, 21 and 29.  This represents the main difference between the independent claims and the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811